internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index no control no tam-114789-99 cc dom p si b8 taxpayer’s name taxpayer’s address taxpayer identification no periods involved conference held issue whether an automobile truck body sold by the taxpayer is subject_to the retailers tax on sales of truck bodies imposed by sec_4051 of the internal_revenue_code conclusion the automobile truck body sold by the taxpayer is subject_to the retailers tax on sales of truck bodies imposed by sec_4051 facts the taxpayer manufactures and sells at retail automobile truck bodies the bodies in question are open-top rectangular boxes the sides of the bodies are tapered so that the front is several inches narrower than the rear they are designed to be installed on a trailer or truck chassis removal of cargo is accomplished by hydraulicly lifting the front of the body thereby dumping the cargo out of the rear of the vehicle each body has a hydraulically-operated rear discharge door a tailgate law and analysis sec_4051 imposes a tax on the first_retail_sale of automobile truck bodies sec_4053 provides that the tax imposed by sec_4051 shall not be imposed on any body primarily designed a b c d e to process seed feed or fertilizer for use on farms to haul feed seed or fertilizer to and on farms to spread feed seed or fertilizer on farms to load or unload feed seed or fertilizer on farms or for any combination of the foregoing revrul_69_579 1969_2_cb_200 holds that certain automotive truck bodies equipped with heavy-duty unloading equipment and used primarily for hauling feed seed or fertilizer to and on farms are exempt from the manufacturers tax under sec_4063 now sec_4053 the ruling states that the elaborate and expensive unloading equipment built into the bodies and the modifications required to accommodate the unloading systems make it impractical to purchase the bodies for use other than in hauling seed feed or fertilizer to and unloading it on farms the equipment included heavy duty mechanical or pneumatic unloading equipment that formed an integral part of the bodies the mechanical system employed conveyors or augurs that unloaded from the top of the bodies the pneumatic system employed blowers and a hose and usually unloaded from the bottom and rear of the body revrul_75_462 1975_2_cb_419 holds that a dump truck designed for and primarily used in hauling grain and sugar beets from the field to points on or off the farm and that may also be used to haul feed or fertilizer over the highway to the farm is not exempt from tax under the provisions of sec_4063 the interior of the body is smooth which facilitates the unloading and cleaning of the body the ruling states that the body is designed to haul low density farm commodities over the highway and on the farm and that highway bodies used for general hauling of feed seed or fertilizer over the highway are subject_to the manufacturers excise_tax unless they have specific features that indicate they are primarily designed to haul those items to and on farms the ruling further states that although the bodies carry feed and fertilizer they do not have specific features that indicate they are primarily designed to haul feed and fertilizer to and on farms the taxpayer states that the bodies have been specially designed for dumping silage into pits at farms for cattle feed the taxpayer emphasizes that the bodies are tapered have a slick floor and have a rear door that is either totally opened or closed and that all of these characteristics allow for speedy dumping of silage further their large size makes them especially suitable for hauling silage which is very light weight the exemption from tax provided by sec_4053 does not extend to truck bodies designed for general use even though the bodies may be capable of hauling feed seed or fertilizer to and on farms and or performing a combination of the other functions described in sec_4053 to be exempt a body must be primarily designed for one or a combination of the purposes described in sec_4053 unlike the bodies described in revrul_69_579 which would not be purchased for use other than in hauling feed seed or fertilizer the bodies here are designed for general hauling of farm and other cargo the bodies' features do not establish that they are primarily designed for an exempt_purpose under sec_4053 these features such as slick floors are equally useful for unloading many different types of cargo under varied circumstances we note that these bodies do not have features relating to an exempt_purpose under sec_4053 thus the bodies are functionally similar to the bodies described in revrul_75_462 in that they are not primarily designed to haul feed seed or fertilizer accordingly the bodies are not exempt from tax under sec_4053 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
